Citation Nr: 9935194	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
hearing loss of the left ear.  

2.  Entitlement to an increased disability rating for 
lumbosacral strain with traumatic arthritis, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for 
bursitis of the left shoulder, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from June 1948 to 
June 1952, from July 1952 to May 1958, and from June 1958 to 
July 1969.  

Left Ear Hearing Loss

Initially, the Board notes that the criteria by which hearing 
impairment is evaluated changed in June 1999.  See 64 Fed. 
Reg. 25206 (May 11, 1999); 38 C.F.R. §§ 4.85, 4.86, 4.86a, 
4.87 (1998); 38 C.F.R. §§ 4.85, 4.86 (1999).  In the present 
case, the veteran's service-connected left ear hearing loss 
is currently evaluated as noncompensably disabling.  The most 
recent supplemental statement of the case that includes the 
issue of entitlement to a compensable disability rating for 
the left ear hearing loss is dated in May 1998.  Clearly, 
therefore, consideration has not yet been given by the RO to 
the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise, 
and the Secretary did so).  

On remand, therefore, the RO should consider the veteran's 
left ear hearing loss claim under both the old and new rating 
criteria and apply the version most favorable to him.  So 
that the veteran may have opportunity to argue his case in 
light of both sets of criteria, he should be notified of each 
set of criteria, especially the changes, such as 38 C.F.R. 
§ 4.86 (1999), in a supplemental statement of the case.  

Lumbosacral Strain With Traumatic Arthritis

According to the relevant medical records which were obtained 
and associated with the claims folder during the current 
appeal, the veteran was hospitalized for almost one month in 
June 1993, in part for rehabilitation treatment for an 
exacerbation of chronic low back pain.  Examination on 
admission demonstrated pain mostly located in the iliolumbar 
joint on the left and in the left sacroiliac joint, 
limitation of forward flexion to the knee level, pain on side 
bending and rotation (especially the right side), and no 
costovertebral angle tenderness to percussion.  X-rays taken 
of the veteran's lumbar spine showed degenerative changes.  
Following various treatment methods, the veteran's low back 
pain was found to be minimal and to occur mostly when he 
exceeded his physical limitations.  

In September 1995, the veteran requested more Tylenol for his 
back pain.  At a personal hearing conducted before a hearing 
officer at the RO in the following month, the veteran 
testified that, as a result of his service-connected low back 
disability, he experienced aching, limitation of motion, and 
muscle spasm.  1995 hearing transcript (1995 T.) at 2-3.  The 
veteran also explained that he took aspirin (Tylenol) for 
these symptoms.  1995 T. at 5-6.  According to the veteran's 
testimony, as a result of this service-connected back 
disability, he has had to quit his job as a tractor trailer 
driver and has had to curtail normal chores around his home, 
including, for example, chores that required lifting heavy 
objects, painting, and shoveling snow.  1995 T. at 3-5.  

The veteran also testified that, within the six months prior 
to the October 1995 personal hearing, he had received 
treatment for this service-connected low back disability 
approximately six to eight times.  1995 T. at 4.  (In July 
1996, the veteran denied having any "recent treatment" 
since returning to Pennsylvania.)  

In December 1995, the veteran was afforded a VA joints 
examination, as well as a VA spine evaluation by the same 
examiner.  According to the reports of these examinations, 
the veteran's low back disability was manifested by 
complaints of back pain (requiring Tylenol) as well as 
objective findings of decreased range of motion of the 
lumbosacral spine (flexion to 40 degrees, backward extension 
to 15 degrees, right and left lateral flexion to 30 degrees 
on each side, rotation to the left and to the right to 
30 degrees on each side), spasm at the right lumbar 
paraspinous with active range of motion, pain on motion (a 
facial grimace and halting movements), no neurological 
deficits, no swelling, no fixed deformity, and no postural 
abnormalities.  X-rays taken of the lumbosacral spine showed 
degenerative lipping at L2-3 and L3-4 disc spaces with 
minimal lipping at the L4-5 and L5-S1 levels.  The 
radiologist concluded that the films showed mild lumbar 
spondylosis.  The examiner diagnosed chronic low back pain 
and mild spondylosis.  

In October 1996, the veteran sought treatment, in pertinent 
part, for complaints of low back pain.  He was referred to 
the rehabilitation clinic approximately one week later, at 
which time x-rays taken of his low back showed osteophytes at 
the L4-S1 levels.  No neuroforaminal involvement was shown.  
The examiner assessed, in relevant part, an exacerbation of 
the degenerative joint disease of the lumbosacral spine.  

In the following month, the veteran was hospitalized for 
approximately two weeks in part for rehabilitation treatment 
for an exacerbation of the degenerative joint disease of his 
lumbosacral spine (including moderate low back pain).  The 
veteran's neck and back were grossly within functional limits 
of active range of motion, although the examiner noted that 
the distance between fingertips to the floor was "very 
limited with two-and-a-half feet."  During this 
hospitalization, the veteran underwent physical therapy, 
kinesitherapy, and manual arts therapy.  He was discharged to 
his home with instructions to obtain follow-up treatment with 
his primary care physician as scheduled.  

In December 1996, the veteran was afforded VA general 
medical, joints, and spine examinations.  According to the 
reports of these evaluations, the veteran's low back 
disability was manifested by complaints of pain, as well as 
objective findings of decreased range of motion of the 
lumbosacral spine (flexion to 70 degrees, backward extension 
to 10 degrees, left and right lateral flexion to 30 degrees 
on each side, rotation to the left and to the right of 
30 degrees), increased pain on forward flexion, pain to 
palpation of the lumbar spine, objective evidence of pain on 
motion (facial grimace), no swelling, no fixed deformity, no 
radiation of pain, no sciatic pain, no postural 
abnormalities, no spasm (although the veteran was 
uncomfortable to direct palpation), and no neurological 
involvement.  The examiner diagnosed chronic low back pain 
with degenerative joint disease and mild lumbar spondylosis.  

Thereafter, in February 1997, the veteran requested a refill 
of his medication.  In March 1997, he testified that he 
continued to receive treatment for this service-connected 
disability at the Butler VA Medical Center (VAMC).  
1997 hearing transcript (1997 T.) at 3.  Specifically, he 
stated that in November 1996 he had been hospitalized for 
15 days for muscle spasm in his back.  1997 T. at 3-4.  
According to the veteran's testimony, his back was treated 
with heat, exercise (physical therapy), and medication 
(acetaminophen and aspirin).  1997 T. at 3.  The veteran also 
testified that the physical therapy completed during this 
hospitalization did not help his symptoms.  1997 T. at 4.  

The veteran further testified that, as a result of his 
service-connected low back disability, he could not stand for 
longer than an hour or two.  He experienced pain after 
standing approximately half an hour; he does not do any 
strenuous work, has trouble climbing more than five stairs at 
a time, and cannot sit for long periods of time.  1997 T. 
at 5, 7.  Additionally, the veteran testified that his low 
back pain radiated into his lower extremities (below his 
kneecaps) and that he experiences numbness and a burning 
sensation as well as constant pain, muscle spasm on bending, 
and limitation of motion.  1997 T. at 5-7.  According to the 
veteran's testimony, "[p]ractically everyday" he has to 
rest his back by getting off his feet.  1997 T. at 7.  The 
veteran also reiterated that he had to quit his job as a 
truck driver in 1992 due to his back and shoulder conditions.  
1997 T. at 8.  

The Board acknowledges the veteran's repeated complaints of 
chronic low back symptomatology, including radiating low back 
pain, limitation of motion, muscle spasm, numbness, and a 
burning sensation, all of which have caused him to curtail 
his work and daily activities.  See, e.g., 1995 T. at 2-5 and 
1997 T. at 3-4, 5-8.  Furthermore, although the veteran has 
recently received only occasional inpatient or outpatient 
treatment for his service-connected low back disability, the 
most recent VA examinations, which were conducted in December 
1996, demonstrated decreased range of motion of his 
lumbosacral spine, increased pain on forward flexion, pain to 
palpation of his lumbar spine, and objective evidence of pain 
on motion.  

With respect to problems such as pain, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has stressed that, in evaluating disabilities of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  In order to obtain 
evidence sufficient to rate the veteran's service-connected 
lumbosacral strain with traumatic arthritis in this manner, 
further development is required in the form of another VA 
examination.  

Bursitis Of The Left Shoulder

With regard to the claim of entitlement to a disability 
rating greater than 20 percent for bursitis of the left 
shoulder, the veteran has asserted that this 
service-connected disability has increased in severity.  In 
particular, at the October 1995 personal hearing, the veteran 
indicated through his representative that, as a result of his 
service-connected left shoulder disability, he now has 
"tingling sensation in his fingers and a loss of 
sensation."  1995 T. at 2.  

At the VA joints examination which was conducted in December 
1995, the veteran complained of left shoulder pain since the 
1960's.  He reported that he had had local steroid injections 
on several occasions but that his left shoulder continued to 
ache chronically.  He denied having had any surgery for this 
condition.  Examination of the veteran's left shoulder 
demonstrated pain upon active range of motion, decreased 
range of motion (flexion to 90 degrees, extension to 
25 degrees, external and internal rotation to 40 degrees 
each, and abduction to 90 degrees), no muscle atrophy, no 
neurological deficits, no swelling, and no deformity.  X-rays 
taken of the veteran's left shoulder were normal.  The 
examiner diagnosed chronic left shoulder pain with a history 
of bursitis.  

Thereafter, in October 1996, the veteran sought treatment for 
complaints that his "arthritis and bursitis . . . [were] 
acting up."  In particular, the veteran described left 
shoulder pain.  He also stated that he used Tylenol for some 
pain relief.  He was referred to the rehabilitation clinic 
approximately one week later at which time he asserted that 
his left shoulder pain had become especially worse.  
Examination of the veteran's left shoulder demonstrated mild 
limitation (especially external rotation and abduction) but 
moderate pain with the end of the active range of motion.  

In the following month, the veteran was hospitalized for 
approximately two weeks in pertinent part for rehabilitation 
treatment for an exacerbation of his left shoulder bursitis.  
Physical examination of the veteran's extremities was within 
normal limits in terms of muscle strength and active range of 
motion, except for his left shoulder which showed moderately 
limited elevation and minimal limitation of forward flexion 
and external rotation.  Muscle strength was 4-5/5.  The 
impression of an exacerbation of left shoulder bursitis, in 
relevant part, was given.  The veteran underwent various 
forms of treatment, including physical therapy, 
kinesitherapy, and manual arts therapy.  He was discharged to 
his home with instructions to obtain follow-up treatment with 
his primary care physician as scheduled.

At the VA general medical and joints examinations which were 
conducted in December 1996, the veteran reiterated his 
previous complaints of chronic left shoulder pain.  
Examination revealed decreased range of motion (flexion to 
100 degrees, extension to 30 degrees, external rotation to 
50 degrees, and internal rotation to 40 degrees), tenderness 
over the left acromioclavicular joint, tenderness over the 
acromion process, pain along the proximal bicipital tendon to 
opposition, no swelling, and no deformity.  In pertinent 
part, the examiner diagnosed chronic left shoulder bursitis 
and left bicipital tendinitis.  

Subsequently, at the March 1997 hearing, the veteran 
testified that, during his November 1996 hospitalization, the 
treatment that he received (e.g., heat treatments, 
medication, and salve) released the pressure and relieved 
some of the pain that he was experiencing in his left 
shoulder.  1997 T. at 8.  The veteran also testified that 
pain continued to limit the range of motion of his left 
shoulder.  He described numbness in his fingers when he 
raised his left arm to shoulder level.  1997 T. at 9-10.  
Additionally, the veteran reiterated that he had to quit his 
job as a truck driver in 1992 due to his back and shoulder 
conditions.  1997 T. at 8.  The veteran denied receiving any 
current therapy for his shoulder condition.  1997 T. at 10.  
(Previously, in July 1996, he denied having had any "recent 
treatment" since returning to Pennsylvania.)

The Board acknowledges the veteran's repeated complaints of 
left shoulder chronic pain, pressure, limitation of motion, 
numbness in his fingers when he raises his left arm to 
shoulder level, and a "tingling sensation in his fingers."  
See, e.g., 1995 T. at 2 and 1997 T. at 8-10.  Furthermore, 
although the veteran has recently received only occasional 
inpatient or outpatient treatment for his service-connected 
left shoulder disability, the most recent VA examinations of 
this joint, which were conducted in December 1996, 
demonstrated decreased range of motion, tenderness over the 
left acromioclavicular joint, tenderness over the acromion 
process, and pain along the proximal bicipital tendon to 
opposition.  

In view of these recent medical findings of limitation of 
motion, pain, and tenderness of the veteran's left shoulder, 
the Board concludes that further development is required in 
the form of another VA examination to obtain evidence 
sufficient to rate the veteran's service-connected left 
shoulder bursitis.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999) (in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time; 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors--i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment for his 
service-connected left ear hearing loss, 
lumbosacral strain with traumatic 
arthritis, or left shoulder bursitis in 
recent years.  The Board is particularly 
interested in records of recent treatment 
that the veteran has received for his low 
back and left shoulder disabilities at 
the Butler VAMC.  The RO should assist 
the veteran in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Any additional development deemed 
necessary with regard to the rating claim 
for the veteran's service-connected left 
ear hearing loss should be completed.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of his 
service-connected lumbosacral strain with 
traumatic arthritis and left shoulder 
bursitis.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must include the active and 
passive ranges of motion of the veteran's 
lumbar spine and left shoulder (including 
a description of the normal ranges of 
motion of these joints).  All functional 
losses found to be due to the 
service-connected low back or left 
shoulder disability (and any associated 
problems), including any pain, weakness, 
or additional difficulties during 
flare-ups, should be equated to range of 
motion lost beyond that demonstrated 
clinically.  

4.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  In 
adjudicating the hearing loss rating 
claim, the RO must consider all the 
evidence of record, all potentially 
applicable rating criteria (including the 
hearing impairment rating criteria in 
effect prior to, and after June 10, 
1999), and apply those most favorable to 
the veteran.  If any of the benefits 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which includes a recitation of all 
pertinent laws, regulations, and 
diagnostic rating codes applicable to the 
rating claims, including the new criteria 
for rating hearing impairment.  38 C.F.R. 
§§ 4.85, 4.86, 4.86a, 4.87 (1998) and 
38 C.F.R. §§ 4.85, 4.86 (1999).  The 
veteran and his representative should be 
given the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


